Citation Nr: 1219339	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  04-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine at L3-L4 and L5-S1 with herniated nucleus pulposus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2007, the Board remanded the claim for further development.  

In August 2009, the Board denied the Veteran's claim.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision of September 2011, the Court vacated the August 2009 decision and remanded the claim to the Board.

A review of Virtual VA reveals no additional pertinent records for review.


FINDING OF FACT

The Veteran's DJD of the lumbar spine at L3-L4 and L5-S1 with herniated nucleus pulposus is characterized by limitation of forward flexion to 70 degrees with pain at 30 degrees; a combined range of motion of 210 degrees; and with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour; abnormal kyphosis; or ankylosis.  The Veteran does not experience incapacitating episodes due to intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5242, 5243.  (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2008), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit Court held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In a VCAA letter of August 2003 which predated the rating decision, the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on his behalf; it also in essence told her to provide relevant information which would include that in her possession.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This information was also provided in a letter dated in April 2007 that was sent to the Veteran after the Board's April 2007 remand of this matter.  

In this case, the Board notes that notice as to the effective date and disability rating was not provided until the April 2007 post remand letter, after the RO's decision.  However, the Board notes that the appellant was provided notice and allowed the opportunity to submit additional evidence. Moreover, the claim was readjudicated in a January rating decision that increased the Veteran['s initial disability rating for his DJD of the lumbar spine to 10 percent, as well as in a Supplemental Statement of the Case that was issue on the same date.  Therefore, any pre-decisional timing error was cured.  

The Board is aware of the Court's recent clarification of VCAA notice required for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the instant case, the veteran disagreed with the initial rating assigned for his disability on appeal and did so within one year of the initial decision that granted service connection.  Although the issue before the Board is whether the veteran's disability rating resulting from the grant of service connection is proper, the appeal arises from a claim for entitlement to service connection, not an increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, VCAA notice requirements as to disability ratings were satisfied because the RO provided the Veteran with the notice as to assignment of disability ratings applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service medical records, Tricare treatment records, private treatment records and the Veteran's statements have been obtained.  The Veteran was afforded three VA examinations.  The examinations were adequate in that they considered the claim file, an examination of the Veteran was conducted, a history of the disability was elicited and proper findings were entered.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Veteran's lumbar spine was first examined by VA at a contracted pre-discharge examination in August 2003.  At that time, the Veteran reported that he experienced intermittent back spasms and pain.  He had an MRI in January 2003 which showed some DJD around the L3-L4 and L5-S1 region with a small but broad based herniated nucleus pulposus.  There was no impingement on the nerve root, and the Veteran denied radicular symptoms. 

Upon examination of the thoracolumbar spine, there were no unusual bony changes or abnormal curvatures.  The range of motion of the thoracolumbar spine was flexion to 95 degrees, extension to 35 degrees, right and left lateral flexion to 40 degrees, and right and left rotation to 35 degrees.  There was no pain reported on range of motion.  It was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Straight leg raises were negative.  An x-ray of the lumbar spine showed a normal spine.  The examiner reported that there was evidence of intervertebral disc syndrome, but that there had been no incapacitating episodes referable to this disorder within the past 12 months. 

The Veteran's lumbar spine was reexamined by VA in May 2007.  At that time, the Veteran reported that his back was sore all of the time and that his pain increased throughout the day.  The Veteran assessed his pain level as moderate and constant, without radiation.  He reported weekly flare ups with activity that lasted for "hours" and were alleviated by changing positions.  He cannot perform activities involving bending during flare ups.  The Veteran also reported a history of muscle spasms, weakness, stiffness, and decreased range of motion.  He did not report any incapacitating episodes of intervertebral disc syndrome. 

Upon examination, there was no objective evidence of muscle spasm, atrophy, guarding, or weakness of the muscles of the spine.  There was some pain with motion and some tenderness on the right side.  The Veteran's posture, head position, and gait were normal and symmetrical.  There was no abnormal spinal curvature or ankylosis.  Strength in the hips, knees, ankles, and toes was full.  Sensation in the lower extremities was intact.  The Veteran's reflexes were hypoactive. 

The range of motion was flexion to 75 degrees with pain that began and ended at 45 degrees; extension to 25 degrees with pain at 25 degrees; bilateral lateral flexion to 30 degrees, with pain at 30 degrees of lateral flexion of the left and pain that began and ended at 25 degrees on the right; bilateral rotation to 30 degrees, with pain that began and ended at 20 degrees on the left and 30 degrees on the right.  There was no additional loss of range of motion on repetitive use of the joint.  There was pain with repetitive use.  X-rays of the spine showed a normal spine.  

The Veteran did not report any lost time from work due to his low back disability.  There were no significant effects on his occupation.  The examiner assessed the Veteran's low back disability as moderately affecting his ability to perform chores, shopping, and engage in sports, exercise, and recreational activities.  He assessed this disability's effects on the Veteran's ability to travel and toilet as mild, and assessed that it had no effect on the Veteran's ability to bathe, dress, groom, or feed himself.  The Veteran reported that he used to be a long distance runner but that his back pain and knee problems now prevented him from engaging in this activity.  He also reported that his back hurt after playing golf. 

The Veteran's spine was reexamined by the same VA examiner in December 2008.  At that time the Veteran reported low back pain that onset in 1999 while he was running and became progressively worse since that time.  He treated his pain with Motrin (ibuprofen) and Tylenol as needed and had an injection for his low back pain.  He also had physical therapy that was focused on training regarding stretching exercises.  The Veteran reported a history of pain, fatigue, and decreased motion but no stiffness, weakness, or spasms.  The Veteran described his low back pain as a constant, moderate dull soreness without radiation.  He reported that it got worse after sitting or riding in a car.  He reported weekly flare ups that lasted hours and which occurred after sitting for a long time or bending frequently.  They were alleviated by stretching.  During flare ups, the Veteran reported that his ability to bend was limited.  There was no limitation on his ability to walk if he was allowed to proceed at his own pace.  He did not have any incapacitating episodes of intervertebral disc syndrome.  He was never hospitalized due to his low back disability. 

Upon examination, the Veteran's gait, posture, and head position were normal and symmetrical.  There was no abnormal spinal curvature. There was no objective evidence of spasm, atrophy, guarding, tenderness, or weakness.  There was evidence of pain with motion.  The Veteran's strength in his hips, knees, ankles, and toes was normal.  Sensation in the upper and lower extremities was normal.  The Veteran's reflexes were also normal. 

Range of motion was flexion to 70 degrees, with pain beginning at 30 degrees; extension to 30 degrees with pain beginning at 10 degrees; bilateral lateral flexion to 25 degrees; and bilateral rotation to 30 degrees. 

The Veteran did not report any time lost from work due to his low back disability.  The examiner assessed the Veteran's DJD of the lumbar spine as having no significant effect on his employment.  He assessed the functional effects of this disability on the Veteran's ability to exercise and travel as mild, and assessed it to have no effect on the Veteran's ability to perform chores, shop, engage in sports or recreational activities, or to feed, bathe, dress, toilet, or groom himself.  The examiner noted that the Veteran was no longer able to run.  However, he reported that the Veteran's knee disabilities prevented him from engaging in other sports.  The Veteran also had to take frequent breaks when driving long distances and had to get up and move around at times at work to stretch his back. 

The Veteran's Tricare treatment records and private treatment records reference complaints of low back pain and limited motion of the lumbar spine.  However, they do not document ranges of motion that were limited beyond what was reported in the VA examination reports. 

In a January 2005 letter, the Veteran reported that he experienced low back pain that varied in intensity depending on his activities.  He reported that he had to attend various medical and chiropractic appointments, take medication, and learn stretching exercises as a result of his low back pain. 

The Veteran's DJD of the spine can be rated pursuant to Diagnostic Code 5003, which provides that this disability will be rated on the basis of the limitation of motion of the affected joint.  However, if the limitation of motion is noncompensable, a rating of 10 percent will be assigned for each major joint group or group on minor joints affected by limitation of motion. In the absence of limitation of motion, a 10 percent rating will be assigned for x-ray evidence of the involvement of 2 or more major joint groups or 2 or more minor joint groups and a 20 percent rating will be assigned where there are occasional incapacitating exacerbations in addition to the above described x-ray evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Pursuant to 38 C.F.R. § 4.71a's general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 61 to 85 degrees; forward flexion of the cervical spine limited to 31 to 40 degrees; combined range of motion of the lumbar spine limited to 121 degrees to 235 degrees; combined range of motion of the cervical spine limited to 171 to 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or spinal contour; or a vertebral body fracture with loss of 50 percent of more of the height.  A higher rating is assigned for a greater degree of limitation of motion, muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal contour of the spine, or ankylosis.  The criteria set forth in the general rating formula for diseases and injuries of the spine are applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a , Codes 5242, 5243. 

After a review of the evidence of record, the board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent under the above criteria.  There is no evidence of an abnormal gait, abnormal spinal contour, ankylosis, or a range of motion of the lumbar spine that is limited to 60 degrees of forward flexion or less or a combined range of motion that is limited to 170 degrees or less as required for a 20 percent disability rating.  Even when considering the reported pain on forward flexion that began and ended at 45 degrees and that began at 30 degrees at his May 2007 and December 2008 examinations, respectively, he was nonetheless able to achieve 75 degrees of forward flexion at the May 2007 examination and 70 degrees of forward flexion at the December 2008 examination.  

The Board has also considered entitlement to a higher rating based on functional impairment; however, the Board finds that the 10 percent rating properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 for his service-connected lumbosacral strain.  See DeLuca, 8. Vet. App. 202.  The Board acknowledges that at the May 2007 examination the Veteran reported his back was sore all day long and the pain increased throughout the day.  Moreover, he reported weekly flare-ups with activity that lasted for hours, which kept him from bending, and that were alleviated by changing positions.  At the December 2008 examination, he reported constant low back pain with weekly flare-ups that lasted hours and which occurred after sitting for a long time or bending frequently, which limited his ability to bend and which were alleviated by stretching.  However, while the May 2007 examiner documented there was pain on flexion that started at 45 degrees and ended at 45 degrees; extension with pain at 25 degrees; left lateral flexion at 30 degrees and right lateral flexion with pain that began and ended at 25 degrees, there was no additional loss of range of motion on repetitive use.  

Moreover, while at the December 2008 examination, the Veteran was noted to have pain starting at 30 degrees of flexion and at 10 degrees of extension, there was no additional loss of motion on repetitive use.  Significant in this case is that the major functional impact was pain, and the additional limitation was zero.  Moreover, while the examiners reported pain during flexion, the Veteran was able to achieve, at worst, 70 degrees of flexion.  The Board acknowledges that at the December 2008 pain was reported beginning at 30 degrees of flexion.  However, the Board notes that the applicable rating criteria contemplate symptoms such as pain, stiffness, aching, etc., if present, thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the sections of the rating schedule for evaluating neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

In this regard, the Board notes that the record is devoid of any evidence of a neurological abnormality associated with the back disability.  The Board acknowledges that the Veteran reported weekly flare-ups lasting hours which affected his ability to bend.  However, he reported these got better with stretching.  Moreover, there was no objective evidence of spasm, atrophy, guarding, tenderness or weakness noted at any of the examinations.  Therefore, the Board finds that the flare-ups are transitory and there is no indication that there is any additional lasting functional loss or impairment not already contemplated by the assigned rating criteria.  Thus, the 10 percent disability rating adequately addresses the subjective complaints and the objective findings regarding the Veteran's low back disability.  See Deluca, 8 Vet. App. 202. 

The Board acknowledges the Veteran is competent to report symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  However, the Board places greater weight on the objective evidence noted at the VA examinations.  As noted, and significantly, there was no objective evidence of spasm, atrophy, guarding, tenderness or weakness noted at the VA examinations.  

Moreover, application of the criteria for rating intervertebral disc syndrome based on incapacitating episodes would not yield a higher rating because there is no evidence that the Veteran experiences incapacitating episodes requiring physician prescribed bedrest.  See 38 C.F.R. § 4.71a , Code 5243. 

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's low back pain and limitation of motion of the lumbar spine are contemplated in the currently assigned 10 percent rating.  There is no evidence of factors such as marked interference with employment or frequent periods of hospitalization.  The Veteran did not report any time lost from work as a result of his DJD of the lumbar spine and he was never hospitalized for this disability. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 



ORDER

An initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine at L3-L4 and L5-S1 with herniated nucleus pulposus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


